NewMAN, J.
Assuming that the notice of trial was premature and irregular, it is an irregularity merely, and does not go to the jurisdiction of the court. Pier v. Storm, 37 Wis. 247. Such irregularity is waived if, after the objection is overruled, the party goes to trial on the merits. If he wishes to stand upon his objection, he must keep out of court for every other purpose. By taking part in the trial, the defendant waived the error of overruling his objection. Barker v. Knickerbocker L. Ins. Co. 24 Wis. 630; Gorton v. Bailey, 46 Wis. 633; Newman v. Board, 74 Wis. 303. The affidavit for continuance was not sufficient, under the rule, and it was not error to refuse the continuance.
By the Court.— The judgment of the circuit court is affirmed.